Citation Nr: 1703880	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to December 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2014 and February 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for appellate disposition.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran does not have PTSD.

 2. An acquired psychiatric disorder, other than PTSD, did not manifest in service or for many years thereafter and is not attributable to service.





CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under VCAA,VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

 In a July 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.
This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the July 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA treatment records.  Pursuant to the Board's 2014 remand instructions, Social Security Administration (SSA) records were also obtained.

The Veteran was provided with a medical examination in connection with his claim in 2012.  Pursuant to the Board's 2014 and 2015 remands, the Veteran was provided an additional examination with addendum opinion, to include consideration of whether the Veteran meets the criteria for diagnosis of a psychiatric disorder, as discussed below in greater detail.  As these examinations reports reflect review of the record, interview and psychiatric evaluation of the Veteran, and all requested opinions with complete rationale were provided, the Board finds these examinations adequate for adjudication purposes.  Moreover, VA has complied with the Board's remand instructions in this regard.  See Stegall v. West, 11 Vet. App. 268, 271(1998).

Finally, the Veteran also presented testimony at the hearing in January 2014.  During the hearing, the issue was clarified, and there was inquiry as to outstanding evidence.  Furthermore, the submission of additional evidence was suggested. The actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disorder, claimed as PTSD.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes psychoses.  See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125 provides that if a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V). The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board prior to August 2014 and thus the amended 38 C.F.R. § 4.125 does not apply.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, as he believes that this disability stems from traumatic in-service events.  In various written statements in support of his claim, the Veteran reported that as a medic, he treated the wounded from Vietnam when they returned to the United States, as well as victims of gunshot wounds, car accidents, helicopter incidents and other injuries that occurred stateside.

The Veteran's service personnel records confirm that he served as medical specialist and reflect service as a Med Airman, effective November 1970.  These records also indicated that he was discharged in July 1971 and re-enlisted in service the following day, and subsequently discharged again in October 1971.

The Veteran's service treatment records include his August 1968 entrance examination, at which time he was found to be normal from a psychiatric standpoint.  He also denied depression or excessive worry, frequent trouble sleeping, or nightmares on report of medical history at entrance.  The Veteran was also found to be normal on psychiatric evaluation for a November 1970 flight examination.  

An October 1971 clinical consultation sheet indicates that the Veteran reported problems with his wife and children and desired psychiatric counseling.  He indicated that he was slapping his children from his wife's previous marriage.  He noted that since April 1971 (when he got married) he had been getting mad at the children and slapping them.  He was also physical with his wife afraid of losing control with her.  The Veteran also indicated that he was unhappy at work at the Tripler Army Hospital with orthopedic patients.  He stated that the patients' faces looked "unreal" and "distorted" and he was afraid that he might slap a patient.  

The examiner noted that he thought the Veteran's problem was a character/behavior problem, but an underlying schizophrenic process should be ruled out, and he was referred for psychological testing.    

An October 1971 psychiatric admission report notes that the Veteran sought counseling because of his problems with hitting his children and physical fights with his wife.  It was also noted that the Veteran's wife had been a patient on the psychiatric service, with many of her problems related to marital difficulties.  He related that his problems began upon his marriage and dealing his children.  He stated that he had beaten the children and inflicted black and blue marks on their faces.  He explained that certain things made him "blow up" like his wife telling them that he could not drink more milk because there would not be enough for the children.  He stated that since his marriage, he had a much lower frustration tolerance.  The Veteran also reported difficulties with his job dealing with orthopedic patients, indicating that they were too demanding.  The Veteran noted that he used to work in air evacuation of severely injured patients, which he enjoyed since the patient demanded nothing of him because of the intensity of their illnesses.  

With respect to his pre-military history, he explained that he could not get along with teachers and got poor grades.  His life was difficult because his father was a chronic alcoholic.  He met his wife at the time she was pregnant with her second child from her first husband.  She was going to have this child adopted, but decided to keep the child.  The Veteran described serious difficulties with the authorities at the age of 12 when he was reprimanded for stealing doughnuts.  At the age of 15, he was involved in a fight at a dance.  

At the conclusion of admission and psychiatric evaluation, the Veteran was diagnosed with sociopathic personality disorder, manifested by low frustration tolerance, poor impulse control, lack of feelings and empathy toward others, sado-masochistic trends, inability to wait, poor functioning at his job, poor object relations, and question of manipulativeness.  Precipitating stress included inability to cope with his job as a corpsman and marital difficulties.  His predisposition was a personality disorder with moderate to severe impairment.  The examiner indicated that it the Veteran was unable to resolve his difficulties and function adequately as a corpsman, administrative discharge was recommended.  

On report of medical history at service separation in November 1971, the Veteran endorsed depression or excessive worry and nervous trouble of any sort.  He indicated that he was treated for a mental condition in October 1971.  A notation from the physician indicated that the Veteran had been nervous recently and was being seen by a psychiatrist.

On discharge examination in November 1971, psychiatric abnormality was indicated, with anger, loss of temper and psychiatric counseling noted.  A notation on this report reflects that the Veteran had been emotionally upset and was discharged for this reason.  

Personnel records indicate that the Veteran was discharged from service in December 1971 due to unsuitability.

Following discharge from service, a November 2009 VA treatment report reflects that a PTSD screen was negative. In March 2010, it was noted that he had been treated with Zoloft and Klonopin by his primary care physician since a myocardial infarction in 2002 for anxiety and obsessive-compulsive traits.

A September 2010 VA treatment report indicates that the Veteran was seen for treatment of anxiety with obsessive-compulsive traits.  Again, it was noted that he had been treated with Zoloft and Klonopin by his primary care physician since a myocardial infarction in 2002.  He noted that he had depression when he was 12 years old.  He left home at 16 and soon joined the military.

VA treatment records dated in 2011 reflect individual treatment with a social worker and assessment of depressive disorder.  A January 2011 report indicates that the Veteran endorsed anger and irritability, with his wife noticing a change in his personality after he had open heart surgery in 2002 with more confrontation and rudeness.  He had charges of domestic violence and began an 8-week course.  He also reported that he began developing obsessive-compulsive behaviors after the surgery, and he had to have very a certain way or he felt anxious and irritable.  

In June 2011, the Veteran reported a history of marital difficulties when he was married for the first time in service.  He also reported a history of trauma in childhood, as he grew up with alcoholic parents.  He believed that this influenced his way of relating in life.  In July 2011, the Veteran reported repetitive intrusive thoughts, which he claimed worsened after his surgery a few years ago.  He complained of nightmares, noting that he saw a lot of "bad stuff" without combat.  He was a flight medic and first responder in the Vietnam era.  Diagnoses of depression not otherwise specified and obsessive compulsive disorder were indicated.

An August 2011 report notes that the Veteran discussed how he had coped with events during his life, including his military experiences that were traumatic, and how he developed a pattern of pushing his feelings down so that he would not have to deal with them. The social worker noted that the Veteran saw terrible things while in service and was not able to cope well, and developed a maladaptive way of coping throughout his life.

On VA examination in February 2012, the examiner noted that the Veteran's service treatment records documented problems with anger and hostility, noting likely character pathology.  There was no reference to military stressors in these records, though it was noted that he was unable to cope with his job as a corpsman.

The examiner also noted that VA treatment records included a November 2009 negative screen for PTSD.  A psychiatric intake report reflects that the Veteran was depressed when he was 12 years old and left home at 16 years old.  Current diagnoses were depressive disorder with obsessive compulsive disorder, and no reference to military trauma or causation related to military service.

With respect to the Veteran's history, he reported that both of his parents were alcoholics, and while there was no abuse there was a lot of fighting and arguing.  He had a successful post-military career in business and traveling, owning his own travel company with 4 offices and 60 employees until and IRS investigation in 2008 closed his business.  He had been unemployed since that time, unable to find work.  He had no mental health treatment following the in-service counseling, until he was started on medication following a myocardial infarction in 2002, though his wife thought he needed treatment before.  He had been arrested approximately 5 times for threats and assault, some involving alcohol.  The most recent occurred in the prior year, with mandated anger management treatment.  The Veteran had a long history of moderately heavy alcohol use, with 2 double shots per evening.  

The Veteran described a number of military stressors related to his service as an Army medic, including casualties and victims of motor vehicle accidents, helicopter crashes, and the wounded returning from Vietnam.  

The examiner then discussed the criteria for diagnosis of PTSD, noted that the Veteran met criterion A in that he experienced, witnesses, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  He also met criterion B in that he had recurrent distressing dreams of the event.  As for criterion C, the Veteran avoided activities, places or people that aroused recollections of the trauma, and he also met criterion D in that he had difficult falling or staying asleep and irritability or outbursts of anger.  However, criterion E and F were not met in that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.

The examiner determined that the Veteran did not meet the criteria of the DSM-IV for a diagnosis of PTSD.  However, the examiner did diagnose depressive disorder not otherwise specified, alcohol abuse, and rule out narcissistic and obsessive compulsive traits.  The examiner noted that the Veteran's alcohol abused involved 2-3 large drinks (2 shots each) per evening.  All other symptoms were related to depressive disorder mixed with personality characteristics.    

The examiner commented that the Veteran did not meet the criteria for PTSD as he did not suffer chronic avoidance or arousal symptoms attributable to military trauma. In addition, he noted that the Veteran had well-documented, pre-existing risk factors for depression, including depression at age 12, and post-military stressors.  Service records make no reference to military stressors as causal in the Veteran's condition at the time.  The examiner concluded that the Veteran's depressive disorder is less likely as not caused by or a result of military service.

The examiner opined that the claimed psychiatric disorder was less likely than not incurred in or caused by service.  

April 2012 VA mental health notes reflect that the Veteran struggled with putting behind challenging times during the military and that he had marital conflict with his wife because she did not understand the impact of his military service on him.

Another April 2012 note reflects the Veteran indicated that he was not given the opportunity to speak his mind during the VA examination.  He complained of nightmares of dead and injured bodies and found himself breaking out in sweats at times.  He reported that he was responsible for evacuating 2 dead bodies in service after a bomb exploded.  He was not in combat but was on a medevac ship responsible for moving the dead and wounded.  He reported that he did well for the first 3.5 years until he broke down after a new transfer.  He was subsequently given an honorable administrative discharge.  

SSA records include a September 2012 report from a licensed social worker noting that the Veteran was first seen in January 2011 for group and individual therapy.  A diagnosis of dysthymic disorder was indicated.  It was noted that the Veteran first reported depression at 12 years old.  His more recent bout of symptoms began when he stopped working as CEO of a major travel business.  

An October 2012 VA mental health progress note reflects a history of obsessive compulsive disorder following a 2002 heart attack.  He reported that he was on a medevac ship in service and treated the dead and wounded stateside during training, car accidents, explosions, and helicopter crashes.  He had occasional nightmares but was vague about other PTSD symptoms.   After mental status examination, the examiner diagnosed depression not otherwise specified, rule out bipolar disorder, rule out PTSD.

An August 2013 VA mental health attending progress note indicates diagnosis of depression not otherwise specified, rule out bipolar disorder, rule out PTSD.

During the Veteran's January 2014 Board hearing, he testified that he did not have any mental conditions prior to service, and due to service he developed what had been diagnosed as major depressive disorder.  The Veteran reported that he enlisted in 1968, and reenlisted in service in 1971.  Prior to reenlistment, he served on a helicopter as a corpsman for about a year.  He indicated that as he was exposed to medevac duties, he started to change in ways that were negative socially and harmed himself and others.  After reenlistment, he sought psychiatric treatment for a breakdown.  He expressed him belief that it was a culmination of his duty that led him to need psychiatric treatment.  At that, he requested to be let out of the service when asked if he wanted to be discharged by the treating psychiatrist.  He was subsequently discharged within a few months.  The Veteran expressed that he had no treatment or diagnosis of a mental health condition prior to service, and that he has been experiencing similar symptomatology since service.    

VA mental health treatment records note assessment of PTSD/depression in 2014.  

A June 2014 mental health note reflects that the Veteran was seen for 30 minutes, and that he met the DSM-V criteria for Depression/PTSD.  IT was noted that the Veteran was a Vietnam veteran with PTSD.

An August 2014 PTSD screen was negative.  

On December 2014 VA examination, the examiner indicated that she reviewed the Veteran's claims file and medical records.  On interview, the Veteran denied any incidents of abuse or neglect.  With respect to service, the Veteran reported that he was assigned to a medevac ship that supported the infantry stations at Fort Benning.  He stated that he was part of an ambulance response team and found that caring for the injured and witnessing death was distressing for him.  He re-enlisted to have a change of position.  He was married while in the service and divorced in 1972.  He stated that he was abusive in the relationship.  With respect to work, he worked for an airline until 1987 and then owned his own travel business from 1987 to 2008.  

The examiner noted the Veteran's service treatment history including the 1971 psychiatric reports, noting that reference to military stressors did not appear in these records.  Post-discharge, the Veteran engaged in mental health treatment in 2002 for obsessive compulsive disorder by a private physician.  He had been in psychiatric treatment at the VA since 2010.  At his initial encounter, he endorsed that he had been depressed since 12 years old.  The Veteran was reportedly arrested twice for domestic violence.

The Veteran reported a number of stressors related to his service on a medevac ship that supported infantry stationed at Fort Benning.  He stated that he witnessed death.  The examiner indicated that this stressor was sufficient to meet criterion A for diagnosis of PTSD.  While the Veteran also had recurrent, involuntary, and intrusive distressing memories of the traumatic events, meeting criterion B, he did not meet criterion C for persistent avoidance of stimuli associated with the events.  The examiner further indicated that while criterion D, and criterion E were met, F, G, and H were not met.

The examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-V criteria.  Rather, the examiner diagnosed major depressive disorder with anxious distress.

With respect the diagnosed disorder, the examiner indicated that it did not clearly and unmistakably preexist service.  The examiner noted that the only marker suggesting that the condition existed prior to service was his initial intake report that he had been depressed since age 12.  There was no evidence of treatment for depression prior to service.  Therefore, the examiner found insufficient evidence to conclude that the condition preexisted service entrance in 1968.  

In regard to whether the claimed psychiatric disability is related to service, the examiner discussed the Veteran's history, noting that the Veteran did endorse that he excelled initially in service until fall of 1971.  He stated that he did not wish to continue on the medevac ship and stated that he re-enlisted to remove himself from those duties.  The examiner noted that the Veteran's physical and emotional abuse of his first wife predated his experiences on the medevac ship, and the Veteran indicated that he became physically confrontational on his first date with his wife.  The examiner indicated that this behavior was more likely associated with his personality structure rather than a result of his stressors, as his abusive behavior began prior to that.  The Veteran also reported that he excelled in his career following service, with his deficits only related to interpersonal difficulties.

The Veteran began to seek treatment for anxiety and depression in 2002.  He stated in the interview that his depression began 15 years prior to exam.  He reported that his symptoms of depression were related to his guilt about how he had treated his family.  He endorsed regret about the physical and emotional abuse he displayed toward his wife and his emotional distance with his children.  He also expressed regret about how he treated others.  The Veteran also indicated that his depression and anxiety increased following the demise of his business.  Given the foregoing, the examiner concluded that the Veteran's current diagnosis of major depression is more likely related to his prior interpersonal deficits that had been present prior to service, and his regret about his past behavior, and less likely than not related to his in-service stressor.

A March 2015 VA treatment report includes a notation that the Veteran met the criteria for DSM-V diagnosis of PTSD.

A July 2015 VA treatment report notes that the Veteran had PTSD, which occurred while in the military while working on a medevac ship.

In a September 2016 addendum, the December 2014 examiner was asked to specifically indicate the Veteran's psychiatric diagnoses under the DSM-IV, and the examiner reiterated that the Veteran did not meet the criteria for diagnosis of PTSD, but he did meet the criteria for diagnosis of major depressive disorder.  The examiner continued to opine that the claimed psychiatric disorder was less likely than not incurred in or caused by the claimed in-service events or injuries, noting that her opinion and rationale had not changed from the previous examination.

In an October 2016 written statement, the Veteran wrote that he was initially very successful in service and advanced quickly.  His performance to this point was absent of any adjustment problems or blemishes.  He reported that once stationed with a medevac unit, he witnessed victims of gun mishaps, explosions, vehicle accidents, suicides, drowning, aircraft crashes, and severe burn victims.  He reported that he began to change once starting in this role and was not the same person as he was in 1970.  He reported that he demonstrated hostility, abusive behavior, and a lack of sympathy to those around him.   The Veteran indicated that he experienced nightmares and was terrified to report to work. His only way out was reenlistment, which he did in exchange for a reassignment from this duties.  He thought this would allow him to return to normal, but his condition only worsened.  At the urging of his then wife, he sought out psychiatric help from the Tripler Army Medical Center.  He was asked by his psychiatrist if he wanted out, and he replied that he did.  He was discharged soon thereafter.  The Veteran indicated that his problems continued after service, resulting in divorce, relationship problems, temper issues, and run-ins with the law throughout his life.  

He indicated that when he sought VA treatment, he was assessed with PTSD and participated in group and individual therapy.   The Veteran also expressed that his report to the VA examiner that he was depressed prior to service was not meant to report a self-diagnosis, but to describe his general state of mind, signifying his displeasure at that time. 

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125.

In this case, the 2014-2015 VA examiner specifically determined that the Veteran did not meet the criteria for a diagnosis of PTSD, either under the DSM-IV or DSM-V. Her impression is also consisted with the 2012 VA examiner's finding that a diagnosis of PTSD was not warranted.  There is no indication of a diagnosis of PTSD in accordance with the DSM-IV.

The Board acknowledges the VA treatment records documenting assessment of PTSD as well as noting diagnosis of PTSD under the criteria of the DSM-V.  However, there is no discussion of the pertinent criteria in these assessments and diagnoses and no accompanying rationale as to how the provider reached that diagnosis.  As such, the Board finds these notation of little probative value and clearly outweighed by the 2014 VA examination and  2015 addendum of record, which concluded that after interview of the Veteran, review of the record, testing, and mental status examination that a diagnosis of PTSD (under either the DSM-IV or DSM-V) was not warranted.

The Board has also considered the lay statements of the Veteran to the effect that he has PTSD. Lay evidence is competent when reporting a contemporaneous diagnosis. Jandreau v. Nicholson, 492 F3d. 1372 (2007).  Given the notations of potential diagnosis of PTSD noted above, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard. However, also as noted above, the treatment providers fail to give any rationale for the conclusions reached or specifically discuss the relevant criteria as to whether a diagnosis under the DSM-IV was appropriate. Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the VA examiner, who determined that the Veteran did not meet the criteria for diagnosis of PTSD under the criteria of the DSM-IV.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

With respect to psychiatric disorder other than PTSD, the Board acknowledges at the outset that there is question as to whether the Veteran has an acquired psychiatric disorder that preexisted service.

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). 

The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In this case, a psychiatric disorder was not noted at entry.  While the Veteran discussed prior incidents with his behavior on evaluation in 1971, and the 2012 VA examiner noted depression at age 12, the 2014 VA examiner expressed that such events were not sufficient to establish that a psychiatric disorder clearly and unmistakably preexisted service. The Veteran has likewise indicated that in described a feeling of depression prior to service, he did not mean to insinuate that he had a diagnosed depression prior to service.  Accordingly, the Board finds that the evidence does not clearly and unmistakably establish that the Veteran had a psychiatric disorder prior to service, and therefore the Veteran is presumed sound at entry.

In regard to the diagnosed major depressive disorder, the Board finds that the preponderance of the evidence does not support a finding that the disability had its onset in service or is otherwise related to service.

The only opinion addressing whether the Veteran's major depressive disorder related to service, to include the documented psychiatric treatment and complaints therein-that of the 2014 VA examiner with 2015 addendum opinion-is against the claim.  The Board notes that as the examination reports reflects that the opinion was rendered upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the examiner's expertise and a review of the pertinent records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board). There is no contrary opinion of record, and Veteran has not identified or referred to the existence of any other medical opinion that, in fact, supports the claim.

The Board acknowledges the report of in-service psychiatric complaints and difficulties with stress related to duties as a corpsman.  However, the VA examiner reviewed these records and still found it less likely than not that the Veteran's current psychiatric disorder, diagnosed a major depressive disorder had its onset in/is otherwise related to service, to include the in-service reports.

Furthermore, the Board notes the VA treatment records noting onset of maladaptive behavior in service, suggesting in-service onset of disability, as well as PTSD related to medevac service duties.   However, these notation appear to be based on the Veteran's revised recounting of his in-service history.  As discussed above, the Veteran's service treatment records do not relate difficulties with his service as a medic or discuss any specific stressors related to these duties, but rather difficulties coping with his then-wife and children.  The revised recounting is not credible, and a medical opinion based upon an inaccurate history to be equally inaccurate, if the Board were to find that such statements constitute an opinion in support of the Veteran's claim. See Reonal v. Brown, 5 Vet. App. 458, 461(1993) (a medical opinion based on an inaccurate factual premise is not probative).  Moreover, the treatment providers did not include any rationale for reaching such a conclusion or express that the notation was based upon anything other than the Veteran or appellant's report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Therefore, the Board finds this evidence clearly outweighed by the other medical opinion evidence-namely, the 2014 VA examination and 2015 addendum opinion.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current acquired psychiatric disorder is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau  v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In this case, the Veteran's statements and testimony regarding the source of his in-service symptoms is inconsistent with the contemporaneous records from service, which note problems with marital difficulties and dealing with his children.  Moreover, the Veteran expressed at that time that he preferred work as an air medic because the patients were less demanding due to their condition.  In addition, post-service treatment records reflect that the Veteran first sought treatment after service for symptoms of anxiety related to a post-service medical condition.

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting depression unrelated to service, to specifically include the reasoned opinion of the 2014-2015 VA examiner. 

To the extent that the Veteran was diagnosed during service as having a personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of VA law. See 38 C.F.R. § 3.303, 4.9, 4.127.

Finally, under 38 C.F.R. § 3.384, psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. As the evidence does not establish treatment for a psychoses within the one-year presumptive period, service connection is not warranted on this basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


